The opinion of the court was announced by —
Dillon, I.
This was an action at law for money had and received by the defendant for the plaintiff’s use. Issues were joined, and the *585cause was submitted to tbe court for trial. Evidence was introduced on both sides. The bill of exception states that all of the evidence id therein contained, and after setting it out, proceeds thus: “ Upon the said evidence it is ordered and decreed by the court that the plaintiffs have their decree against the defendant for $308.44; to the ordering of said decree, the defendant duly excepted.” No facts were "found by the court; nor does it appear that it was requested to make any such finding. It is now claimed in this court that the evidence shows that the plaintiffs were not the owners of the claim, and that the judgment was excessive. There was no motion for a new trial based upon these or any other grounds. This case is therefore precisely like Warner v. Pace, 10 Iowa, 391, and presents upon the record no question of law for decision or review in this court. See also, as bearing upon and illustrating the subject, Rindskoff, Bro. & Co. v. Lyman, 16 Iowa; Corner & Co. v. Gaston, 10 Id., 512; Heirs of Reynolds v. Miller, 14 Id., 97; Roberts v. Hoyt, 12 Id., 345; Kelsey v. Ely, 11 Id., 501; Gilbert v. Foreman, Id., 512.
M H. Cooley for the annellant — L. Builds for the appellee.
Judgment affirmed.